TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-21-00076-CV


                In re Wesley H. Mau, Hays County Criminal District Attorney




                       ORIGINAL PROCEEDING FROM HAYS COUNTY



                             MEMORANDUM OPINION


               The petition for writ of mandamus is denied, and the stay imposed by this Court’s

order is lifted. See Tex. R. App. P. 52.8(a), .10(b).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

       Justice Goodwin Dissenting Without Opinion

Filed: March 26, 2021